FILED
                           NOT FOR PUBLICATION                              NOV 17 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-10094

              Plaintiff-Appellee,                D.C. No. 4:13-cr-01844-JGZ

 v.
                                                 MEMORANDUM*
MARIO GONZALEZ, a.k.a. Payaso,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Mario Gonzalez appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2) following remand. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Gonzalez contends that the district court erred by rejecting his motion and

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the parties’ joint stipulation for a six-month reduction simultaneously. He argues

that, once the court decided to reject the stipulation, it should have allowed him to

submit further briefing before deciding the motion. Even if Gonzalez were correct

that he should have been permitted to withdraw from the stipulation, his claim

fails. Gonzalez cites no authority requiring a district court to allow argument on a

section 3582(c)(2) motion. To the contrary, the district court has broad discretion

to decide how to adjudicate a section 3582(c)(2) proceeding. See United States v.

Mercado-Moreno, 869 F.3d 942, 954 (9th Cir. 2017). Gonzalez’s reliance on cases

involving the right to allocute at sentencing is misplaced because a section

3582(c)(2) proceeding is not a plenary resentencing. See Dillon v. United

States, 560 U.S. 817, 825-26, 830 (2010).

      We also reject Gonzalez’s contention that the district court erred by denying

as moot his motion for appointment of counsel. Gonzalez had no Sixth

Amendment right to counsel when bringing his section 3582 motion. See United

States v. Townsend, 98 F.3d 510, 512-13 (9th Cir. 1996). Nevertheless, he was

appointed counsel under former Arizona District Court General Order 15-13, and

that counsel joined in the stipulation. Gonzalez points to no authority to show that

the court was required, by due process or otherwise, to appoint him new counsel on

remand.

      AFFIRMED.


                                           2                                    17-10094